UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 31, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-145794 Harmonic Emergy, Inc. (Exact name of registrant as specified in its charter) Nevada 26-0164981 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) #406 - 917 85th Street SW, Suite 167, Calgary, Alberta, Canada (Address of principal executive offices) (403) 698-9477 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:54,724,119 common shares as of December 20, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T: Controls and Procedures 6 PART II – OTHER INFORMATION Item 1: Legal Proceedings 7 Item 1A: Risk Factors 7 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3: Defaults Upon Senior Securities 7 Item 4: Submission of Matters to a Vote of Security Holders 7 Item 5: Other Information 7 Item 6: Exhibits 10 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of October 31, 2010 (unaudited) and July 31, 2010; F-2 Statements of Operations for the three months ended October 31, 2010 and 2009 and from inception on May 1, 2007 through October 31, 2010 (unaudited); F-3 Statements of Stockholders’ Equity (Deficit)as of October 31, 2010 (unaudited); F-4 Statements of Cash Flows for the three months ended October 31, 2010 and 2009 and from inception on May 1, 2007 through October 31, 2010 (unaudited); F-5 Notes to Financial Statements. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended October 31, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents HARMONIC ENERGY, INC. (Formerly Aviation Surveillance Systems, Inc.) (A Development Stage Company) Balance Sheets ASSETS October 31, 2010 July 31, 2010 (unaudited) CURRENT ASSETS Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) LIABILITIES CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued Interest - related party Notes payable - related party Total Current Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock - $0.001 par value; 10,000,000 sharesauthorized; no shares issued and outstanding - - Common stock - $0.001 par value; 90,000,000 sharesauthorized; 54,724,119 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage Total Stockholders' Equity (Deficit) TOTAL LIABILITIES ANDSTOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents HARMONIC ENERGY, INC. (Formerly Aviation Surveillance Systems, Inc.) (A Development Stage Company) Statements of Operations (unaudited) For the Three Months Ended October 31 From Inception on May 1, 2007 Through October 31, REVENUES $
